Opinion
Per Curiam,
This is an appeal from the granting of a habeas corpus petition. We agree with the learned trial judge that writs of habeas corpus were properly entertained in this situation. Commonwealth ex rel. Thompson v. Day, 182 Pa. Superior Ct. 644, 128 A. 2d 133 (1956), cert. den., 355 U.S. 843, 78 S. Ct. 65, 2 L. Ed. 2d 52. It is our opinion that the appellees have exhausted the possible avenues of relief within the prison administrative structure. However, after a thorough review of the record and all the evidence presented, we find the facts insufficient to support the conclusion that there is no place in Pennsylvania in which the appellees *213could be safely incarcerated, and further find the lower court erred in releasing appellees.
We therefore remand the record for further hearings by the lower court at which the Commonwealth shall be given ample opportunity to present a plan of incarceration which will assure the safety of the appellees during their terms of imprisonment.